9Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “relatively” in claim 4 is a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The different sizes of the opening have been rendered indefinite 
For the sake of prosecution, the examiner notes that “the relatively small opening” is only considered to be smaller than “the relatively large opening”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Busscher et al. (US 20160362168 A1).

Regarding Claim 1, Busscher teaches a window unit for an aircraft, the window unit comprising: a wall module having a side wall (Fig. 3 element 102) for laterally delimiting an aircraft cabin, said side wall having at least one window opening (Opening shown in Fig. 3), said wall module having a plurality of retaining portions; a window module having a window frame for accommodating at least one windowpane, said window module having a plurality of fastening portions; a fastening configuration (Fig. 3 elements 38) for fastening said window module on said side wall in a region of said at least one window opening, said fastening configuration being formed by a respective fastening portion engaging with a respective retaining portion (Fastening shown in Fig. 3); said retaining portions and said fastening portions being movable into a plug-in position by a plug-in movement of said window module and being movable from said plug-in position into a securing position by a rotary movement of said window module; and said wall module and said window module being connected to one another by a form-locking connection in said securing position (Locked Position shown in Fig. 3).

Regarding Claim 2, Busscher teaches the limitations set forth in Claim 1 and further discloses said retaining portions and said fastening portions are connected to one another by a keyhole connection (Fig. 3 shows bolt doing into hole for connection).

Regarding Claim 3, Busscher teaches the limitations set forth in Claim 2 and further discloses said retaining portions each have a keyhole opening for forming said keyhole connection, and said fastening portions each have a fastening bolt for forming said keyhole connection (Bolt shown in Fig. 3 elements 90), said fastening bolts, in said plug-in position, each being plugged into a respective associated keyhole opening and, said fastening bolts, in said securing position, each additionally engaging behind a respective associated retaining portion (Retained in fastening elements 38 shown in Fig. 3).

Regarding Claim 5, Busscher teaches the limitations set forth in Claim 3 and further discloses fastening bolts each have an end-side fastening collar supported in a form-locking manner on a respective retaining portion in said securing position (Locking shown in Figs. 3 and 3A).

Regarding Claim 6, Busscher teaches the limitations set forth in Claim 1 and further discloses said wall module and said window module are secured against rotation by a snap-fit connection in said securing position (“The hooks 122 of the attachment and retention features 34, 38 are configured to snap-fit together” Par. [0039] lines 8-9).

Regarding Claim 7, Busscher teaches the limitations set forth in Claim 6 and further discloses at least one of said fastening portions has a snap-fit hook and an associated retaining portion has a snap-fit- hook mount, said snap-fit hook engaging with said snap-fit-hook mount to form said snap-fit connection in said securing position (“The hooks 122 of the attachment and retention features 34, 38 are configured to snap-fit together” Par. [0039] lines 8-9).

Regarding Claim 8, Busscher teaches the limitations set forth in Claim 6 and further discloses said snap-fit hook engages in said snap-fit-hook mount from above in a plug-in direction defined by said plug-in movement, and said snap-fit hook is releasable by being raised counter to said plug-in direction (“Referring again to FIGS. 2A and 3A, the attachment features 34 and the retention features 38 are configured to engage in a “hook-on-hook” fashion. In the depicted embodiment, the attachment features 34 and the retention features 38 each include a hook 122. The hooks 122 each include an engagement surface 126 configured to engage the corresponding engagement surface 126 of the other hook 122” Par. [0039] lines 1-5).

Regarding Claim 9, Busscher teaches the limitations set forth in Claim 6 and further discloses said snap-fit hook engages in said snap-fit-hook mount from below counter to a plug-in direction defined by said plug-in movement, and said snap-fit hook is releasable by being pushed-in in said plug-in direction (“Referring again to FIGS. 2A and 3A, the attachment features 34 and the retention features 38 are configured to engage in a “hook-on-hook” fashion. In the depicted embodiment, the attachment features 34 and the retention features 38 each include a hook 122. The hooks 122 each include an engagement surface 126 configured to engage the corresponding engagement surface 126 of the other hook 122” Par. [0039] lines 1-5).

Regarding Claim 10, Busscher teaches the limitations set forth in Claim 1 and further discloses said fastening portions and said window frame are formed by a common material portion, or said fastening portions are formed directly on said window frame (Window frame attachment shown in Fig. 2).

Regarding Claim 11, Busscher teaches the limitations set forth in Claim 1 and further discloses said fastening portions and said window frame are formed by a common material portion, and said fastening portions are formed directly on said window frame (Window frame attachment shown in Fig. 2).

Regarding Claim 12, Busscher teaches the limitations set forth in Claim 1 and further discloses said fastening portions are at least laterally distributed on said window frame, and said retaining portions are at least laterally distributed on said side wall relative to said window opening (Distributions of fastening portions 38 shown in Fig. 2).  

Regarding Claim 13, Busscher teaches the limitations set forth in Claim 1 and further discloses an aircraft, comprising a window unit according to claim 1 (“The present illustrated embodiments reside primarily in combinations of method steps and apparatus components related to aircraft window assemblies” Par. [0028] lines 1-2).

Regarding Claim 14, Busscher teaches a method for assembling a window unit, the method comprising: providing the window unit having said wall module with said retaining portions according to claim 1; moving said fastening portions into said plug-in position relative to said retaining portions by carrying out said plug-in movement of said window module (“a fastener 90 attaches the retention features 38 to the mounting bracket 86. In some embodiments, the mounting brackets 86 may integrally define the retention features 38, while in other embodiments, the retention features 38 are coupled directly to the pressure pane frame 24 to decrease the part count of the aircraft window 10.” Par. [0034] lines 7-11) ; moving said fastening portions from said plug-in position into said securing position relative to said retaining portions by carrying out said rotary movement of said window module; and connecting said wall module and said window module to one another by providing said form-locking connection in said securing position (Fig. 3A).

Regarding Claim 16, Busscher teaches the limitations set forth in Claim 14 and further discloses providing a snap-fit connection including a snap-fit hook of at least one of said fastening portions and a snap-fit-hook mount of an associated retaining portion (“The hooks 122 of the attachment and retention features 34, 38 are configured to snap-fit together” Par. [0039] lines 8-9); and automatically snapping said snap-fit hook into said snap-fit-hook mount by carrying out said rotary movement of said window module from said plug-in position into said securing position to secure said wall module and said window module against rotation in said securing position (“Referring again to FIGS. 2A and 3A, the attachment features 34 and the retention features 38 are configured to engage in a “hook-on-hook” fashion. In the depicted embodiment, the attachment features 34 and the retention features 38 each include a hook 122. The hooks 122 each include an engagement surface 126 configured to engage the corresponding engagement surface 126 of the other hook 122” Par. [0039] lines 1-5).

Allowable Subject Matter
Claim 4 would possibly be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 15 is objected to as being dependent upon a rejected base claim, but would possibly be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644